Citation Nr: 0715707	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-28 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon

THE ISSUE

Entitlement to an initial compensable rating for post-
traumatic stress disorder (PTSD), for purposes of accrued 
benefits.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

David A. Saadat, Counsel
REMAND

The veteran had active military service from October 1940 to 
December 1946.  He passed away in June 2004, and the 
appellant is his spouse.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision, and is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.

The veteran filed a claim for service connection for PTSD in 
February 2004.  He died on June [redacted], 2004 (unbeknownst to the 
RO), which issued a rating decision on June 14, 2004.  The 
rating decision granted service connection for PTSD and 
assigned a noncompensable rating effective February 2004.  
The rating decision also noted that the veteran had failed to 
report for a VA examination scheduled for May 2004.  

In July 2004, the appellant filed a notice of disagreement 
with the initial noncompensable rating for PTSD.  In an 
August 2004 written statement, she argued that her husband 
could not have appeared for his VA examination because he was 
terminally ill at the time.  

This case needs to be remanded for several reasons.  Medical 
records indicate that the veteran suffered multiple 
cerebrovascular accidents (CVAs) in the mid-1990s.  The 
report of a November 2002 VA intake examination noted that he 
had cognitive impairment and organic affective disorder 
secondary to a 1997 cardiovascular accident.  The VA examiner 
noted that the "CVA really altered [the veteran's] life."  
The veteran was also diagnosed as having PTSD after this 
examination (he had reported severe nightmares about World 
War II experiences).  He was assigned a Global Assessment of 
Functioning (GAF) score of 22, but nothing in this report 
clarifies how much of the low GAF score was due to symptoms 
of PTSD as opposed to residuals of the CVA. 

The claims file also includes the report of an April 2003 VA 
general medical examination (which noted that the veteran had 
sustained numerous strokes since 1995) and the report of a 
September 2003 VA mental disorders examination (after which 
he was diagnosed as having PTSD and assigned a GAF score of 
only 25).  However, he was also diagnosed as having vascular 
dementia, and the VA examiner noted that the veteran suffered 
"from severe social and industrial impairment as a result of 
this condition."  Once again, however, it is unclear how 
much of the symptomatology of this disability (as opposed to 
PTSD) explained the low GAF score.  As noted, he had been 
scheduled to appear for a VA PTSD examination in May 2004, 
but could not attend due to his terminal illness.  

A VA medical opinion is needed to determine how much of the 
veteran's cognitive symptomatology (in part reflected by his 
GAF scores) resulted from his service-connected PTSD as 
opposed to organic affective disorder, vascular dementia, 
and/or other, non-service connected conditions.  

There do not appear to be any outstanding VA treatment 
records.  However, in his February 2000 claim for benefits, 
the veteran indicated that he was receiving benefits from the 
Social Security Administration (SSA), other than Supplemental 
Security Income.  Prior to seeking a medical opinion, the AMC 
should seek from the SSA any administrative decision granting 
disability benefits, as well as any underlying medical 
records.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA 
is required to obtain evidence from the SSA, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight).  Although 
these documents (should they exist) were not physically 
located in the VA claims folder at the time of the veteran's 
death, as federal records they were constructively in VA's 
possession and must be sought.  See 38 C.F.R. § 3.1000(d)(4); 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

Finally, the appellant has not been provided with proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
as with regard to her claim for accrued benefits.  This 
should be done.  She should also be advised as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date relating to her claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the Board REMANDS for the following:

1.  Send a letter to the appellant 
advising her of the evidence necessary to 
substantiate her claim, as well as what 
evidence she is to provide and what 
evidence VA will attempt to obtain.  
Advise her to submit all pertinent 
evidence in her possession.  Explain the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal.

2.  Request from the SSA the 
administrative decision, examination 
report(s) and other underlying medical 
records relied upon in granting the 
veteran any disability benefits, as well 
as any records of subsequent 
reassessment.  Once obtained, permanently 
associate all documents with the claims 
folder.  If no such records exist, obtain 
written confirmation of that fact.
 
3.  Seek an opinion from a VA examiner as 
to the severity of the veteran's service-
connected PTSD (relative to any symptoms 
of organic affective disorder, vascular 
dementia, and/or other, non-service 
connected conditions) prior to his death.  
This opinion must be based on the 
evidence physically in the claims file at 
the time of the veteran's death (although 
it also should include any records 
obtained from the SSA on remand).  Thus, 
it is imperative that the claims file be 
made available to and reviewed by the 
examiner in connection with the opinion.  
An explanation of the reasons for any 
opinion provided is essential.

4.  Thereafter, if the claim remains 
denied, provide the appellant and her 
representative with a new supplemental 
statement of the case that summarizes the 
evidence and discusses all pertinent 
legal authority, including the most 
recent version of 38 C.F.R. § 3.1000.  
Allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on this remanded matter.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  All remands require expeditious 
handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2006).

